ay

Case 4:21-cv-00654-MWB-EBC Document 1. Filed 04/09/21 Page 11 of 14 :

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER |

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA:

Cheisother -P. Nbewe 3g 0} Ie

 

 

 

 

Full Name of Plaintiff Inmate Number os
fs ~
_ Civil No. 4. Zt C- ee S Y
. Vv. ; > - (tobe filled i in by the Clerk’s s Office)

Former Superintendet Do .

Theresa * pellitso : (__) Demand for + Tuy Trial
Name of Defendant 1 | : (__) No Jury Trial Demand

Michael J. bunkle
Name of Defendant 2

CRA Pore

Name of Defendant 3

Name of Defendant 4

 

Name of Defendant 5
(Print the names of all defendants. If the names of all
defendants do not fit.in this space, you may attach

‘additional pages. Do not include addresses in this

section). —

1 NATURE OF COMPLAINT

Indicate below the federal legal basis for your claim, if known.
vw Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

Civil Rights Action under Biveris v. Six Unknown Federal Narcotics Agents, 403 U. S. 388
(1971) (federal defendants)

vw Negligence Action under the Federal Tort Claims Act FTCA), 28 U.S.C. § 1346, against the
United States

Page-1 of 6

 
Case 4:21-cv-00654-MWB-EBC . Document 1- Filed 04/09/21 Page 2 of 14

ADDRESSES AND INFORMATION
A. PLAINTIFF

chntlee ep Khave

 

 

 

 

” Name (Last, First, MJ) °
Inmate Nonber _
TG Ome
’ Place of Confinement
: Sc Mebintlf
Address.

Zl Horo Ras Freckle Pa 17939

City,, Cont State, Zip Code

Indicate whether you are a prisoner or other confined person é as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

TAIL |

Convicted and sentenced federal prisoner

B DEFENDANT(S) .
Provide the information below for each defendant. Attach additional’ pages if needed. -

Make sure that the defendant(s) listed below are identical to those contained i in the caption. if.
incorrect information is provided, it could result in the delay or prevention of service of the
complaint, , "

Defendant 1-

Name (ast First)

Theresa a DeheSo

Farmec. Superintedind

Current t Work Address heer Sel NOFEAC Rand
SC Wtehonoy ~

~Prackwi le PR 19932 ©

 

 

City,

Page 2 of 6
Case 4:21-cv-00654-MWB-EBC Document-1 Filed 04/09/21 Page 3 of 14

Defendant 2: -
Michael): bunkle iadivideal touchy op foial Copeily
Name (Last, First) ; OO ‘
smichadel & Dunk
Current Job Title :
CAD TON
Current Work Address .
- Sk Nekene Bol moved flacd
City, County, State, Zip Code: a
Frackvie PA Vt432

 

 

 

Defendant 3:

CrePord \ adi vaALucd Couns ¢ he
_ Name (Last, First): | ro
Cro) Pork oOPficiel Capcity

Current Job Title
Carrechen. efPice.
Current Work Address
STL Medhenety , Gol mre Road
City, County, State, Zip Code mS
Prackyile, PR 19432

Defendant 4:
| ddvidcd Copecily — oPRicial Cepaciles
Name (Last, First) ~.
Current Job Title
Comecher afficec
Current Work Address , /
SCT Meddwaoy , Bol Morea Read

City, County, State, Zip Code
Prechviile PA (79432

Defendant 5:

 

 

 

 

 

Name (Last, First) ,

 

Current Job Title

 

Current Work Address.

 

City, County, State, Zip Code
Page 3 of 6

 
_ Case 4:21-cv-00654-MWB-EBC Document 1 Filed-04/09/21 Page 4 of 14

i. STATEMENT OF FACTS

_ State only the “facts of your claim below. Include all the facts you consider important. Attach additional
- pages if needed.

AL Describe where and when the events giving rise to your claim(s) arose.
SCL moncnc FT Was red a pes te reprt Piperty
ree tO pick Up jeep mail 9:66 by — 3 Be!
: may ITS Ia. So

'B. On what date did the events giving rise to your claim(s) occur?

may 234 A514 2: BO shoot “B-ap

 

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

Of Mau 9S 2, T wes issred @ fuss fs report ts Property Coon te pic we lef tl
hea. Loup ved, Ch Crise and an otter office Chosorna., bse jbotFirg for jre
|mnediately Leging fo Inspect He box lope Aewrints Mak were seiel me. fren pars ellef
Delos é, ani é uh iS ccf cdfernay Aft ite. Derapesne Universipy SChool AC pac!
Innocent Prdech Aber inseeltia PCO rudely Scots Cos pages of ble) Heasceitls Huet
(Jere bung btrned fs me fort aber bebser, ‘ob Crasierd herded mt He bya fyeascis
tile conduc his ingpeetion oF fe Second. fechage - Lpetamtats Cssal Bri'ehp, nash ons
oPiniors, ETS ) ‘conlevind | twithin fhe Sane bok aS to first Sek of trial Fterscri pi fe |
Already given me, Me. inspettion we$ Stevped and a phone bell ti3 rade dy [fr bell
wcrived Ch Cridipend that ke metunt- by Hat Stetereay ond he Speed "yay Lyd paz! 15
Showin posibive br dwSe
Lietberopt biel, left the roores oad Ch Crosdferal being fo brie a (DC-I5yA) conbistabto
Slip which he istied'b me efter conkisceching “MI of He. pe mtuins, legal mafleral abbore4
belosa had mull le me. He ale fs bach He birt package “of.  httenerd fe. pled
an areal inspected ond give fo mes Ch Chapman. a robered Plinth to tobe a
Seok on_a_heach in He propecty pore hore fe could pal fee thud (ie fews

se with Lis mask In whith oc) psd momen lider Pacaniype mail Festel positive
For duds: This este WES Never rrusdd mp BleinH OP gnievenle, He Wang ts jpe- toe
Hot Pets of Ye Mncerrer i not lePt otd- fs 165" tmpomence.

‘Page 4 of 6
Case 4:21-cv-00654-MWB-EBC. Document'1™ Filed 04/09/21 Page 5.0f 14.

IV. | LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, State what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs Attach additional pages if
needed. . -

PlentiOe Chonsilerthe meee, bring Ye. Cesare « oF Violetion ot Ws rights
under tle Righth and turrleeth bprend ments under We bnitel plate
Conslihudion lo be. Pree Untosd Putt Seizures bbuse of Power and crue
end Unser PUigimert Mlainhil also toring Bede lad oP disctiminctian. |
Pleabico Lelivews dot there Weh ns Pictures or lune of atlion taker Ein GF
miewe, even cfle mbt requested for Security / Peel lig 1e tare ‘he.
peghive. leged madl aver to lo the Fete Police les becouse hoy LtntcdA fe
hade Heol aha Lfore. trong Pulley CorPisceding p\ecnk pe Vegas. dete umenks.

 

New beleuse they bitong lilly confiscated Placntine [eget dollemerts } L has
NelS lo@fone a aavernment interPereace. denn ing. Plandi Pe Deere QCless to
his legeok dectun zens Céd to He Cagis.

 

V. INJURY

Describe with specificity what injury, harm, or damages you se because of the events described
above. J Wey mentally nie om alrec recedy Pi hing Por my Vile and nod Em

dene my legtel prol. wey lege medl 1s my vel meens of Nelese. TL cant defent
mysAP in Cour withot being thle Je Produce EXhihils \y. prey | Gel peel

Vi. RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order.a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relict, Sate yar request generally. Do pot

4 Cged mia] besbed dregs:

request a specific. amount of money, ZL wea} He court to
So hen. ry | my teaed mait| comes m5 Clone Twoud like we couse fo ordet Me

 

Dow To Pay Wye loco ti, ned to hire bo cadth Up (irk KS for
ob Momaes TF weak § 23% Porn tad Sutterii- Thos Sheath Cover _ lear fus

Page 5 of 6
s | i f44
Case 4:21-cv-00654-MWB-EBC Document 1 Filed 04/09/21, Page 60

VIL | SIGNATURE

your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing, By signing'and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related Papers may be served, and you acknowledge that

_ Your failure to. keep a current address on file with the Clerk’s Office may result in dismissal of your case..

 

 

 

 

Signature of Plaintiff
fol, 23-22
Date

No rebel) cli a

Page 6 of 6-
Case 4:21-cv-00654-MWB-EBC Document 1 Filed 04/09/21 Page 7 of 14

THE UNITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANIA

 

   

CHRISTOPHER F.MBEWE » avino, Yi Le Che 66S" ¥
Plaintiff , : a eo
Vv. :

DEPARTMENT OF CORRECTIONS =: FILED.

FORMER SUPERINTENDET DEBALSO, : 8 BARREN TON

CAPTIAN M. DUNKLE, ; err,

‘CORRECTION OFFICER CRAWFORD, : APR G8 “2

- CORRECTION OFFICER CHAPMAN, : fy

Defendants : PER jf:

 

“DEPUTY ops

I. INTRODUCTION
1. Plantiff Christopher Mbewe, bring this civil rights action pursuant to Byers, based on
violation of his rights under the Eighth and Fourteeth Amendments under the United State
Constitution to be free Unlawfull seizures Abuse of power and cruer and unsal punishment.

Plaintiff also bring State law claims of discrimination.

COMPLAINT

2. This a civil action authorized by 42U.S.C. Section 1983 to redress the deprviation, under the
color of State law, of rights secured by the Constitution of the United States.
This court has jurisdiction under 28 U.S.C. Section 1331 and 1343 (a) and Supplemental
Juurisdiction over the State law claims pursuant to U.S.C.§1367 (a). a
3. The United States District Court of the Middle of Pennsylvania is an appropriate venue under
28 U.S.C. Section 1391 (b) (2) because it is where the events giving rise to this claim(s)

I. PLAINTIFF
4. Plaintiff Mbewe, is an adult indidual who was at all time revevants to this complaint,
Incarcerated at state Correctional Institution at (SCI Mahanoy) in Pennsylvania —

Il .DDEFENDANTS
5. Defendant former Superintedent Theresa Delbalso, was at all time relevant to this complaint
empolyed by the Pennylvania Department of correction (PADOC) as a Correctional Former
superintendent in SCI Mahanoy Pennsylvania. , .

- 6. Defendant Captain Dunkle, is and was at all time releant to this complaint employed by the
pennsylania Department of Correction (PA DOC) as a Correctional Captain in SCI Mahanoy
Pennsylvania oe
Case 4:21-cv-00654-MWB-EBC Document1 Filed 04/09/21 Page 8 of 14

7. Defendant Liewtenant Wall , is and was at all time releant to this Complaint employed by the
Pennsylvania Department of Correction (PA DOC) as a Correctional Lieutenant in SCI Mahanoy
- Pennsylvania. . ,

8. Defendant C/O CrawFord , is and was at all time releant to this Complaint employed by the
Pennsylvania Department of Correction (PA DOC) as a Correctional Officer in SCI Mahanoy
Pennsylvania. ,

9. Defendant C/O Chapman is and was at all time releant to this Complaint employed by the
Pennsylvania Department of Correction (PA DOC) as a Correctional Captain in SCI Mahanoy
Pennsylvania.

10. All Defendant were acting color of state law. .
11. All Defendarit are sued in both their individual and official.

12. Plaintiff Chris Mbewe, is currently Incarceated at SCI Mahanoy (PA DOC) State Institiution
of Frackville PA Pennsylvania.

FACTS

13. On May 23,2019, I was issued a pass to report to the property room to’ pick up legal mail. -
When I arrived, C/o CrawFord and an other officer Chapman, were warting for me and
immediately beging to inspect the box legal documents that were mailed to me from Mrs
Elizabeth Delosa, Esquire, who is an attorney with the Duqquesne University School of Law
Innocent Project.

After inspecting approximately 500 to 600 pages of trial transcripts that were being returned to
-me from attomey Delosa, Co CrawFord handed me the trial transcripts. while conducting his
inspection of the second package of documents (legal Briefs, Motions, Opinions, ETS).
contained within the same box as the first set of trial transcripts he had already given me, the ~
inspection was stopped and a phone call - was made to Lt. Wall, when Lt. Wall arrived Co craFord
Stated to Lt. Wall'and me that " my legal mail was Hot." At that point i asked Co Crawford what
he meant by that statement, and he staed "you legal mail is showinh positive for druugs. -

~

Lieutenant Wall, left the room, and Co Crawford being to write a (DC-154A) confiscation slip

_ which he issued to me after confiscating "All" of the remaing legal matteral attroney Delosa had
maild to me. He also too back the firt package of document he had already inspected and give to
me
Case 4:21-cv-00654-MWB-EBC Document1 Filed 04/09/21 Page 9 of 14

14. During time of inspection of Plaintiff Mbewe, legal mail C/o Chapman ordered Plaintiff to take a
seat on a bench in the property room where he could not see what was being done with his mail. In whic
a few moments later Plaintiff mail tested positive for drugs. This issue was never raised in Plaintiff
grievence. He wants to be sure that this part of the inconter is not left out due to its importance.

15. Inmates use to sate thier name and inmate numer infront of camra and give ID to officer. so
everything eas recarded. this time none of this happend. there was no camra and Plaintiff did not need to
state named and number.

16. Plaintiff Chris Mbewe, never received a misconduct and was never found at fault or guilty of his
legal mail testing positive for drugs.

17. After this incident occured there was never a follow up hearing, Plaintiff never notified of any
hering or of any Investigation. ,

v

18. Plaintiff has been having on going problems with his legal mail being confiscated or thrown out.
Plaintiff has filed numerous grievences on several differant officers concernig his legal mail.

19. Plaintiff chris Mbewe, filed a griveance May 23 2019. filed an 6-10 -19appeal to the facility

manager it was upheld 6-14-19- at SCI Mahanoy.and Plaintiff final appeal it was denied at SCI
Camphill.

20 After Plaintiff Mbewe, legal mail tested postivive for drugs Plaintiff requested for an out.
side Lab totest his legal documents, or turn it over to P.S.P for testing of the legal documents

after request was denied Plaintiff, began to pursue a Federal Civil rights action related to the 23rd’
May 2019 problem.

21 on imformation and belif other Plaintiff at SCI Mahanoy have also filed grevances or

lawsuits againsat C/o Chapman.

22. Plaintiff, lawsuit named Former Facility Manager Theresa A Delbalso, Captian Dunkle,
C/o's Crawford and Capman.

23. Defendants Former facility Manager Theresa A. Delbalso, cpt, Dunkel and other staff had
knowledge of Plaintiff numerous grieveances over his legal mail.
Case 4:21-cv-00654-MWB-EBC Document1 Filed 04/09/21 Page 10 of 14

CAUSE OF ACTION.
Defendants C/o Crawford and Chapman, used abuse of power ina malicious manner against

Plaintiff Mbewe, without justification violating his Eighth Amendment rights.

RELIEF
24. Declaratory relif that defendants violated Plaintiff Mbewe's constitutional rights.
| 25. Compensatory damages against both defendants.
26. Punitive damages against both Defendants.

27. Plaintiff Mbewe, beliveves that there was no pictures or any type of action taken against
Mbewe, even after Mbewe reuested for the Security/Facility to turn the positive legal mail over
to the State Police was because they wanted to hide that they were wrongfully confiscating
Mbewe's legal mail. Now because they wrongfully confiscated Mbewe's legal Mail it has now
become a government interference denying Mbewe access to his legal mail and to the Courts.

28. Asa proximate resuit of the the said act the Defendant suffured and continues to suffer
because of the loss of his legal mail.

30. paragraphs 1- are incorporated here in by refernce 2 as thougts fully set fourth.

CASES OF ACTION

EIGHITH AMENDMENT ABUSE OF POWER
DEFENDENT C/O CARWFORD AND CHAPMAN

31. Defendants C/o Crawford, Chapman, Captain Dunkle and Former Facility Manager Thereas
A. Delbalso. conduct and actions in using abuse of power, as described above, violating plaintiff
Eighth and Fourteenth Amendments to the United States Constitution to be Free from abuse of
power and cruel and unsual punishment.

32. As a proximate resuit of the said acts of defendants Plaintiff suffed, and continues to suffer,
becuse of the loss of his legal work, the following injuries and damges.
Case 4:21-cv-00654-MWB-EBC Document 1 Filed 04/09/21 Page 11 of 14

CAUSE OF ACTION.
Defendants C/o Crawford and Chapman, used abuse of power inamalicious manner xr against
Plaintiff Mbewe, without justification violating his Eighth Amendment rights.

RELIEF -
24. Declaratory relif that defendants violated Plaintiff Mbewe's constitutional rights.
25. Compensatory damages against both defendants. |
26. Punitive damages against both Defendants.

27. Plaintiff Mbewe, beliveves that there was no pictutes or any type of action taken against
Mbewe, even after Mbewe reuested for the Security/Facility to turn the positive legal mail over
to the State Police was because they wanted to hide that they were wrongfully confiscating
Mbewe's legal mail. Now because they wrongfully confiscated Mbewe's legal Mail it has now
become a government interference denying Mbewe access to his legal mail and to the Courts.

28. Asa proximate resuit of the the said act the Defendant suffured and continues to suffer
because of the loss of his legal mail.

30. paragraphs 1- are incorporated here in by refernce as thougts fully set fourth.

CASES OF ACTION

EIGHITH AMENDMENT ABUSE OF POWER
DEFENDENT C/O CARWFORD AND CHAPMAN

31. Defendants C/o Crawford, Chapman, Captain Dunkle and Former Facility Manager Thereas
A. Delbalso. conduct and actions in using abuse of power, as described above, violating plaintiff
Eighth and Fourteenth Amendments to the United States Constitution to be Free from abuse of
power and cruel and unsual punishment.

32. Asa proximate resuit of the said acts of defendants Plaintiff suffed, and continues to suffer,
becuse of the loss of his legal work, the following i injuries and damges.
Case 4:21-cv-00654-MWB-EBC Document1. Filed 04/09/21 Page 12 of 14

LEGAL CLAIMS
Plaintiff reallege and incorporate by refernce paragarphs
The failure to protect, and deliberate indifference violated Plaintiff rights and constituted cruel
and unusal punishment under the Eighth Amendment of the United States Constitution.
PRAYER FOR RELIF
WHEREFORE Plaintiff Mbewe, respectfully prays that this court enter Judment grabting

Plaintiff Mbewe,. A declaration that the acts and omissions descrion herein violated Plaintiff's
rights under constitution and laws of the United States.

Compensatorry damage in the amount of $ 230;000,00 against each Defenant, jointly and
severally.

Punitive damages in the amount of $ 80,000,00 against each Defendant a jurt trial on all issues
triable by jury.

Plaintiff coste in this action/suit. any additional relif this court deems just, proper, and equitable

o — 94 —QOAO Respectfully Submitted:

(ar nee

CHRISTOPHER MBEWE # JG0416
SCI Mahanoy

301 Morea Road

Frackville PA 17932

 

Date

 
Case 4:21-cv-00654-MWB-EBC Document 1 Filed 04/09/21 Page 13 of 14
VERIFICATION

I Christopher Mbewe, have read the foregoing complaint and hereby verify that the matters
alleged therein are true, except as to matters alleged on information and belief, and as to those,
belive them to be true. I certify under penalty of perjury that the foregoing is true and correct

Date le 24 ~20905

Executed at Frackville, Pennsylvania
PO AE AT Lt DEIN

LAY ad 6 th Mo %
ase 4:21-cv-00654-MWB-EBC Document1 Filed 04/09/21 Page ;
Ch Wharf 9 :

 

r6\ Nore
> . pa
Track We. eR Vea
RECEIVED
SCRANTON
APR OG 2021
PER
DEPUTY CLERK
que. Chere
orhic] oe WE

IST ote RY
Gates Gike> PISTAA —_ ok
ee Ne a ree ¥ Ur § Col hese
. LAA De J}. Nema FEDCRAL BLDG
\
SBS Nee WASHINGT byeNue
* x Wh

Ko

Peo N dB \BSO\— Wh?
wR

SERA

y-&- 2)

dah hetero le ty
